DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimoto et al., US 20070216174 A1 (hereinafter Tanimoto).
Regarding claim 13, Tanimoto teaches a motor vehicle door handle arrangement comprising a handle support (30) and an outer shell (31) that is fastened to the handle support (using 32; Fig 4), which is configured to receive at least one electronics assembly (assemblies listed in Fig 2) comprising electronic components (5) between the handle support and the outer shell (Fig 4; It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. See MPEP 2111.04.), wherein the handle support comprises at least one first chamber (unnumbered feature to the right of 32; Fig 4) that is 
Regarding claim 14, Tanimoto teaches the motor vehicle door handle arrangement according to claim 13, wherein the electronics assembly comprises at least one antenna (6) having a ferromagnetic core and a coil that is wound around the core [0030], and at least one circuit board and/or one capacitive proximity sensor, in particular in that the antenna is located in the first chamber (Fig 4) and the circuit board (44) and/or the proximity sensor is/are located in the second chamber (Fig 4).
Regarding claim 15, Tanimoto teaches the motor vehicle door handle arrangement according to claim 13, wherein the handle support (30) and the outer shell (31) are form-fittingly interconnected (Figs 4, 7).
Regarding claim 16, Tanimoto teaches the motor vehicle door handle arrangement according to claim 13, wherein the first chamber (unnumbered feature to the right of 32; Fig 4) comprises at least one recess in a wall (unnumbered feature allowing 45 to pass through; Fig 4) for feeding through electrically conductive contact pins (45), and wherein the electronics assembly (assemblies listed in Fig 2) comprises a connector (45 connects 6 to 44) which rests in the recess of the wall of the first chamber in a form-fitting and/or force-fitting manner (Figs 4, 5) and so as to seal the first chamber(Figs 4, 5).
Regarding claim 17, Tanimoto teaches the motor vehicle door handle arrangement according to claim 13, wherein the outer shell (31) comprises a trough (unnumbered feature below 31 above 44 between the left end of 31 and the middle 32) which forms the second chamber (unnumbered feature to the left of 32; Fig 4) and in which a portion of the electronics assembly, in particular a circuit board (44) and/or a capacitive proximity sensor, is configured to be located (Fig 4), wherein the trough comprises at least one recess in a wall for feeding through electrically conductive contact pins (45), and wherein a connector (45 connects 6 to 44) of the electronics assembly rests in the recess of the wall of the trough in a form-fitting and/or force-fitting manner (Figs 4, 5) and so as to seal the trough (Figs 4, 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al., US20070216174 A1 (hereinafter Tanimoto) as applied to claim 13 above, and further in view of Shimizu et al., US 20140310916 (hereinafter Shimizu).
Regarding claim 18, Tanimoto teaches the motor vehicle door handle arrangement according to claim 13, wherein the electronics assembly (assemblies listed in Fig 2) comprises a connector for feeding through electrical connection lines (39). 
Tanimoto does not teach comprises a connector for feeding through electrical connection lines, wherein the connector comprises an antenna chamber groove on the 
Shimizu teaches comprises a connector for feeding through electrical connection lines (51), wherein the connector comprises an antenna chamber groove on the outside (unnumbered feature on lower half of 51 which fits into unnumbered feature on 26; Fig 3), which groove forms a form-fitting connection with a recess in the wall of the first chamber (unnumbered feature of 26 which engages 51; Fig 3), in the handle support (26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanimoto’s assembly to have Shimizu’s connector grooves and chamber recesses.  Doing so would provide additional environmental design measures to route electrical connections through the door handle resulting in a door handle assembly better capable of withstanding adverse environmental conditions. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al., US20070216174 A1 (hereinafter Tanimoto) as applied to claim 13 above, and further in view of Ohara et al., US 20140210487 (hereinafter Ohara).
Regarding claim 19, Tanimoto teaches the motor vehicle door handle arrangement according to claim 13, wherein the electronics assembly (assemblies listed in Fig 2) comprises a connector for feeding through electrical connection lines (39) 
Tanimoto does not teach comprises a connector for feeding through electrical connection lines, wherein the connector comprises a trough groove on the outside, which groove forms a form- fitting connection with a recess in the wall of a trough, in the outer shell, that forms the second chamber.
Ohara teaches comprises a connector (85) for feeding through electrical connection lines, wherein the connector comprises a trough groove (unnumbered feature comprising the groove shape formed in 85A just to the left of 41F; Fig 5), which groove forms a form- fitting connection with a recess in the wall of a trough (Fig 4), in the outer shell (83), that forms the second chamber (unnumbered feature on lower half of 83 with trough formed to allow passage of curved 85A; Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanimoto’s assembly to have Ohara’s connector grooves and chamber recesses.  Doing so would provide additional environmental design measures to route electrical connections through the door handle resulting in a door handle assembly better capable of withstanding adverse environmental conditions. 
Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al., US20070216174 A1 (hereinafter Tanimoto) as applied to claim 13 above, and further in view of Shimizu et al., US 20140310916 (hereinafter Shimizu) and Ohara et al., US 20140210487 (hereinafter Ohara).
Regarding claim 20, Tanimoto teaches the motor vehicle door handle arrangement according to claim 13, wherein the electronics assembly (assemblies listed in Fig 2) comprises a connector for feeding through electrical connection lines (39). 
Tanimoto does not teach comprises a connector for feeding through electrical connection lines, wherein the connector comprises an antenna chamber groove on the outside, which groove forms a form-fitting connection with a recess in the wall of the first chamber, in the handle support, and wherein the connector comprises a trough groove on the outside, which groove forms a form- fitting connection with a recess in 
Shimizu teaches comprises a connector for feeding through electrical connection lines (51), wherein the connector comprises an antenna chamber groove on the outside (unnumbered feature on lower half of 51 which fits into unnumbered feature on 26; Fig 3), which groove forms a form-fitting connection with a recess in the wall of the first chamber (unnumbered feature of 26 which engages 51; Fig 3), in the handle support (26).
Ohara teaches comprises a connector (85) for feeding through electrical connection lines, wherein the connector comprises a trough groove (unnumbered feature comprising the groove shape formed in 85A just to the left of 41F; Fig 5), which groove forms a form- fitting connection with a recess in the wall of a trough (Fig 4), in the outer shell (83), for forming the second chamber (unnumbered feature on lower half of 83 with trough formed to allow passage of curved 85A; Fig 3), wherein the antenna chamber groove and the trough groove are arranged opposingly (first and second chambers are arranged opposingly across the door handle; Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanimoto’s assembly to have Shimizu’s and Ohara’s connector grooves and chamber recesses.  Doing so would provide additional environmental design measures to route electrical connections through the door handle resulting in a door handle assembly better capable of withstanding adverse environmental conditions. 
Regarding claim 23, Tanimoto in view of Shimizu teaches the method according to claim 21, wherein when placing the outer shell (Tanimoto, 31) on the handle support (Tanimoto, 30) .
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al., US 20070216174 A1 (hereinafter Tanimoto) in view of Shimizu et al., US 20140310916 (hereinafter Shimizu).
Regarding claim 21, Tanimoto does not explicitly disclose a method for manufacturing a motor vehicle door handle arrangement.  However, Tanimoto does disclose a method for manufacturing a motor vehicle door handle arrangement comprising the following steps: 
inserting a prefabricated electronics assembly (assemblies listed in Fig 2) into a handle support (30) and inserting at least a portion of the electronics assembly into a first chamber in the handle support (Fig 4); 
placing an outer shell on the handle support (Fig 4) , and fastening the outer shell onto the handle support (using 32), as a result of which a portion of the electronics assembly is inserted into a second chamber, in the outer shell (Fig 4), at the same time; 
Tanimoto does not teach potting the first chamber using potting compound; rotating the motor vehicle door handle arrangement by 180° about a longitudinal axis of the motor vehicle door handle arrangement, such that the outer shell is located at the bottom; and potting the second chamber, with potting compound, through at least one through- opening in the handle support. 
Shimizu teaches potting the first chamber (26c) using potting compound (48; [0029]); such that Shimizu teaches potting the first chamber using potting compound; rotating the motor vehicle door handle arrangement by 180° about a longitudinal axis of the motor vehicle door handle arrangement, such that the outer shell is located at the bottom; and potting the second chamber, with potting compound, through at least one through- opening in the handle support.  [Note: The italicized limitations recite product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, only the end result. See MPEP 2113. Since Shimizu teaches potting a chamber with potting compound, the end result is the same regardless of the method used to pot the chamber.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanimoto’s assembly to have Shimizu’s potting compound.  Doing so would provide additional environmental design measures to protect electronic assemblies resulting in a door handle assembly better capable of withstanding adverse environmental conditions.
Regarding claim 22, Tanimoto in view of Shimizu teaches the method according to claim 21, wherein when inserting the prefabricated electronics assembly (Tanimoto, assemblies listed in Fig 2) into the handle support (Tanimoto, 30) and inserting at least a portion of the electronics assembly into a first chamber (Tanimoto, unnumbered feature to the right of 32; Fig 4) in the handle support, a connector of the electronics module (45 connects 6 to 44) is brought into engagement with a recess in a wall of the first chamber (unnumbered feature allowing 45 to .
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto et al., US20070216174 A1 (hereinafter Tanimoto) in view of Shimizu et al., US 20140310916 (hereinafter Shimizu as applied to claim 21 above, and further in view of Bourbon, EP 1586727.
Regarding claim 24, Tanimoto in view of Shimizu teaches the method according to claim 21,
Tanimoto in view of Shimizu does not teach wherein the handle support and the outer shell comprise undercuts and/or guides, behind which the mating part engages, and wherein the placing and fastening of the outer shell on the handle support is achieved by means of pushing in, at the first end, behind the guides on the handle support, wherein the opposing end of the outer shell is subsequently pivoted towards the handle support until a latching hook has been clipped into a lug on the mating part.
Bourbon teaches wherein the handle support (10) and the outer shell (11) comprise undercuts and/or guides (22; Fig 1), behind which the mating part engages (unnumbered complementary cavity features which engage with 22), and wherein the placing and fastening of the outer shell on the handle support is achieved by means of pushing in [0032], at the first end, behind the guides on the handle support, wherein the opposing end of the outer shell is subsequently pivoted towards the handle support until a latching hook has been clipped into a lug on the mating part [0032].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tanimoto’s assembly to have Bourbon’s press together guides and mating parts.  Doing so would provide known additional design features with which to manufacture motor vehicle door handle .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeWind et al., US 20130130674 A1, teaches an illumination module for vehicle door handle.
Araki, EP 3012391 A1, teaches a vehicle door handle.
Lowe et al., WO 2010057681 A1, teaches a handle for a motor vehicle.
Gebel et al., DE 102012107189 A1, teaches an electronic module for door handle for security system of motor car.
Tateishi et al., US 20120019014 A1, teaches a door handle device for vehicle.
Sueyoshi et al., US 20030122556 A1, teaches a vehicle door handle system.
Shelley, US 20060226953 A1, teaches a passive entry sensor system.
Naka, US 20120133563 A1, teaches an antenna unit and door handle device including the same.
Merrick, US 20120218155 A1, teaches an antenna assembly.
Tateishi, US 20120133159 A1, teaches a door handle apparatus.
Ohara et al., US 20050030243 A1, teaches an antenna and communication system using the same.
Ieda et al., US 20030122725 A1, teaches an antenna device.  
Ieda et al., US 20100019510 A1, teaches a door handle apparatus.
Conway, US 20110291904 A1, teaches an extended magnetic core antenna.
Ieda et al., US 20080068129 A1, teaches a bobbin for bar antenna, antenna, and door handle for a vehicle.
Nakamura et al., US 20070273596 A1, teaches an antenna apparatus comprising a magnetic core.
Kull, WO 2004091044 A1, teaches an antenna comprising a ferrite core for a car door closing system.
Morando, FR 2819538 A1, teaches a door handle for motor vehicle with base handle containing electronics and cover shell. 
Kilian, EP 2607581 A2, teaches a motor vehicle door handle with encapsulated electronic components. 
Reifenberg, DE 102013111490 A1, teaches an automotive exterior handle.
Beck et al., DE 102013112164 A1, teaches automotive exterior handle.
Aslan et al., EP 2811091 A2, teaches an outside door handle for a motor vehicle.
Hidaka et al., US 7217899 B2, teaches a vehicle door outer handle system.
Kobayashi et al., US 7210715 B2, teaches a door handle device.
Lennhoff et al., DE 102011053472 A1, teaches an electronics module for exterior door handle of vehicle.
Banter et al., US 20170074009 A1, teaches a touchless vehicle control apparatus and systems incorporating the same.
Ueda, US 20170346173 A1, teaches a door handle and antenna unit. 
Van Gastel, EP 1507943 B1, teaches a key-less security and actuation device for motor vehicles.
Kalesse, DE 102016010560 A1, teaches a motor vehicle door handle assembly with assembly facilitation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675